Case: 20-30359     Document: 00515799537         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 29, 2021
                                  No. 20-30359
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Perkins,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:19-CR-268-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Appellant Robert Perkins pleaded guilty to conspiracy to possess with
   intent to distribute 50 grams or more of methamphetamine, in violation of 21
   U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846. The district court sentenced
   him to 156 months of imprisonment and five years of supervised release, a
   sentence within the applicable U.S. Sentencing Guidelines range. Perkins


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30359         Document: 00515799537                Page: 2       Date Filed: 03/29/2021




                                           No. 20-30359


   now claims that his sentence is both procedurally and substantively
   unreasonable. In addition, he argues that the district court committed
   reversible error under Federal Rule of Criminal Procedure 32 by permitting
   the Government to file late objections to the presentence investigation report
   (“PSR”).
           With respect to his procedural error claim, Perkins contends that the
   district court failed to consider the need to avoid unwarranted sentencing
   disparities under 18 U.S.C. § 3553(a)(6). The crux of his argument is that his
   co-defendant, Deborah Hawthorne, received a sentence of 132 months, even
   though she pleaded guilty to the same offense and, as a career offender, was
   subject to a higher guidelines range under § 4B1.1 of the Sentencing
   Guidelines. 1 He further argues that this disparity shows that the district
   court failed to give appropriate weight to a required § 3553(a) factor and
   committed a clear error of judgment in balancing the § 3553(a) factors,
   resulting in a substantively unreasonable sentence.                       Thus, Perkins’s
   procedural and substantive reasonableness arguments are predicated on the
   same alleged error.
           Although the parties dispute the standard of review for Perkins’s
   sentencing-error claim, we need not resolve that issue; Perkins’s claim is
   unavailing regardless of the appropriate standard. See United States v.
   Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008). Section 3553(a)(6) requires
   district courts to consider “the need to avoid unwarranted sentence
   disparities among defendants with similar records who have been found


           1
              Perkins claims that the district court did not adequately explain the reason for this
   sentencing disparity. However, the district court expressed the opinion that a defendant
   who is a career offender for solely drug trafficking offenses should not be treated differently
   from any other federal drug-trafficking offender. On that basis, as well as all of the § 3553(a)
   factors, including Hawthorne’s history, characteristics, and involvement in the offense, the
   district court imposed a below-guidelines sentence.




                                                  2
Case: 20-30359         Document: 00515799537              Page: 3       Date Filed: 03/29/2021




                                          No. 20-30359


   guilty of similar conduct.” See Gall v. United States, 552 U.S. 38, 51 (2007)
   (listing the failure to consider § 3553(a) factors as a “significant procedural
   error”). However, we have explained that the disparity factor focuses on
   “similarly situated defendants nationwide” and “does not require the
   district court to avoid sentencing disparities between co-defendants who
   might not be similarly situated.” United States v. Guillermo Balleza, 613 F.3d
   432, 435 (5th Cir. 2010) (per curiam). Perkins also does not explain why or
   how the district court was supposed to assess any disparity between his
   sentence and that of a defendant not yet sentenced—Hawthorne was
   sentenced after Perkins. Because Perkins points only to the sentence of his
   co-defendant as evidence of an unwarranted sentencing disparity, he fails to
   establish that the district court committed a § 3553(a)(6) procedural error. 2
           Nor has Perkins rebutted the presumption of reasonableness afforded
   to his within-guidelines sentence. See United States v. Alonzo, 435 F.3d 551,
   554 (5th Cir. 2006); see also Gall, 552 U.S. at 51.                     His substantive
   reasonableness argument is premised entirely on the disparity of his sentence
   and Hawthorne’s, which is “insufficient to render a sentence substantively
   unreasonable.” United States v. Hernandez, 633 F.3d 370, 379 (5th Cir. 2011);
   see also United States v. Stalnaker, 571 F.3d 428, 442 (5th Cir. 2009) (“[A]
   disparity of sentences among co-defendants does not, without more,
   constitute an abuse of discretion. The defendants cannot rely upon their co-



           2
              In any event, the record shows that Perkins and Hawthorne were not similarly
   situated; there were other sentencing considerations that justified the sentencing disparity.
   See Gall, 552 U.S. at 51 (instructing courts to consider the “totality of the circumstances”
   when reviewing a sentence). Perkins’s PSR indicated that he admitted to trafficking large
   amounts of methamphetamine, at least every other week, whereas Hawthorne’s PSR
   contained no such admission. Perkins also admitted some responsibility for convincing
   Hawthorne to return to selling drugs. Finally, Hawthorne’s PSR contained additional
   mitigating circumstances not applicable to Perkins.




                                                3
Case: 20-30359        Document: 00515799537             Page: 4      Date Filed: 03/29/2021




                                         No. 20-30359


   defendants’ sentences as a yardstick for their own.” (quotation omitted)).
   Consequently, Perkins’s substantive reasonableness argument fails as well.
           Finally, Perkins contends that (1) the district court erred by permitting
   the Government’s late-filed objections without a finding of good cause; and
   (2) one late-filed objection—that he should be held accountable for an
   additional kilogram of methamphetamine—adversely influenced his
   sentence. Once again, the parties dispute the proper standard of review.
           Once again, we do not need to decide the standard of review because,
   regardless of the appropriate standard, 3 Perkins has not shown that the
   district court reversibly erred. See United States v. Delgado-Martinez, 564
   F.3d 750, 752 (5th Cir. 2009) (agreeing with other circuits that “not every
   procedural error will require outright reversal” and “certain ‘harmless’
   errors do not warrant reversal”). Perkins’s speculative claim that the district
   court imposed a higher sentence based on the challenged objection is
   unsupported by the record. The district court affirmatively overruled one of
   the objections and determined that the other one, the focus of Perkins’s
   appeal, “ha[d] no effect on the guidelines, so I’ll just . . . note it.” Thus, even
   if the district court erred in “permitting” the objections, they were irrelevant
   to the sentence and the alleged procedural error was harmless. Id. at 753 (“A
   procedural error during sentencing is harmless if ‘the error did not affect the
   district court’s selection of the sentence imposed.’” (quoting Williams v.
   United States, 503 U.S. 193, 203 (1992)).



           3
            We have previously stated that “[t]he issue of whether a district court failed to
   comply with a Federal Rule of Criminal Procedure is reviewed de novo.” United States v.
   Ramirez-Gonzalez, 840 F.3d 240, 246 (5th Cir. 2016). We recognize, however, that district
   courts have “broad discretion” in deciding whether to entertain an untimely objection to
   the PSR for “good cause,” including considerations of prejudice. United States v. Angeles-
   Mendoza, 407 F.3d 742, 749 & n.11 (5th Cir. 2005).




                                               4
Case: 20-30359   Document: 00515799537        Page: 5   Date Filed: 03/29/2021




                               No. 20-30359


         The judgment of the district court is AFFIRMED.




                                    5